                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


3M COMPANY,                                Court File No.: 0:20-cv-01314 (SRN/TNL)

             Plaintiff,
v.
                                          DEFENDANTS’ SUPPLEMENTAL
MATTHEW STARSIAK,                         MEMORANDUM OF LAW IN
AMK ENERGY SERVICES LLC, and              SUPPORT OF RULE 12(b)(2) MOTION
JOHN DOES 1 THROUGH 10, whose             TO DISMISS
true names are largely unknown,

             Defendants.


                                 INTRODUCTION

      Defendants Matthew Starsiak (“Starsiak”) and AMK Energy Services LLC

(“AMK”) filed their Rule 12(b)(2) motion to dismiss this case and supporting papers on

June 24, 2020. (ECF 27-31.) The Court permitted the parties to engage in limited

jurisdictional discovery for purposes of exploring the issue of whether this Court has

specific personal jurisdiction over Starsiak and AMK consistent with constitutional

requirements. Such discovery was grounded on the following observation of the Court:

      While the Court finds that Plaintiff has adequately met the elements of
      specific personal jurisdiction for purposes of this TRO, it recognizes that
      Defendants present valid arguments to the contrary, and the record on this
      issue of specific personal jurisdiction is quite undeveloped at this time.
      Furthermore, as noted, the reach of Calder is limited, and the act of
      promoting and soliciting customers at the expense of competitors will not
      alone be sufficient to confer specific personal jurisdiction.

(Order on Plaintiff’s Motion for a TRO (ECF 37) at 12-13.) The parties thereafter

engaged in jurisdictional discovery, which included significant document productions on
both sides, as well as the depositions of Starsiak/AMK, Maryland attorney Eric Schuster

(“Schuster”), and 3M Assistant General Counsel Haley Schaffer (“Schaffer”).

       To avoid repetition, Defendants refer to and incorporate herein the prior facts and

arguments set forth in their motion to dismiss.          Defendants provide this short

supplemental brief, however, because jurisdictional discovery has provided refinement to

the facts set forth in Defendants’ motion. At the same time, this discovery has reaffirmed

the extraordinarily tenuous connection between this matter and the State of Minnesota

which, Defendants respectfully submit, is an insufficient basis upon which jurisdiction

can be exercised over them. As such, Defendants request that their motion to dismiss for

lack of personal jurisdiction be granted.

                          SUPPLEMENTAL BACKGROUND

       Starsiak and AMK will provide more fulsome background and details in

connection with their submission in opposition to 3M’s motion for preliminary

injunction. But Starsiak and AMK emphasize the following facts for purposes of the

present motion to dismiss.

       First, as Defendants noted in their initial submission, Starsiak operates a Service-

Disabled Veteran-Owned Small Business (SDVOSB) whose work largely involves

humanitarian and charitable interests and the hiring, as needed, of former veterans to

perform such work. (ECF 29 at 3-4.) Neither Starsiak nor AMK ever endeavored to

purchase or sell any 3M respirators, or any 3M products generally, on their own

account—nor could they given the restrictions they understood to be in place concerning

Personal Protective Equipment (PPE) at the time. (Vaccaro Decl., Ex. A (Starsiak Dep.)

                                            2
at 46:6-13.) Starsiak’s and AMK’s connection to 3M was initiated by a request from

certain third-parties who claimed an affiliation with government and charitable concerns.

AMK’s role was to be limited to making the necessary business connections to facilitate

and intermediate any such purchases or re-sales of genuine 3M products. But even this

limited role does not fairly describe the reality of the work that Starsiak and AMK

actually undertook related to 3M respirators. Given the market conditions prevailing in

the early phase of the pandemic, Starsiak and AMK were completely unsuccessful in

being able to facilitate any purchases or re-sales of any 3M respirators, on behalf of

anyone. (Starsiak Dep. at 186:13-22.)

       The connections between Starsiak/AMK and 3M were limited, and occurred over

a short time frame—just about one month. The sum and substance of these contacts,

confirmed through jurisdictional discovery, were as follows:

       1.    At some point in late April or early May, 2020, Starsiak left a voicemail for

3M’s Kourosh Motalebi to ask him about identifying an authorized 3M distributor.

(Vaccaro Decl., Ex. A (Starsiak Dep. at 85:15-86:11); Ex. B (Schaffer Dep. at 12:7-12).)

Starsiak was given Mr. Motalebi’s contact information by Schuster, a friend and business

contact of Starsiak located in Maryland, who had previously requested this information

from 3M’s General Counsel Ivan Fong. (Vaccaro Decl., Ex. C (April 27, 2020 Emails).)

Schuster was not an employee, contractor, or other representative of AMK. (Starsiak

Dep. at 41:11-24.) Mr. Motalebi never returned Starsiak’s call. (Starsiak Dep. at 86:9-

13.)



                                          3
       2.       Schaffer affirmatively contacted Starsiak on the morning of May 11,

2020, at the request of 3M General Counsel Ivan Fong. (Vaccaro Decl., Ex. B (Schaffer

Dep.) at 45:2-4.) The day before, Schuster had requested that Fong put someone in touch

with Starsiak. (Vaccaro Decl., Ex. D (May 10, 2020 Email).) Starsiak/AMK were not

copied on this email. (Id.)

       3.       Later in the morning of May 11, Mica Xavier (“Xavier”), an AMK

contractor based in Georgia, sent Schaffer an email with conference call dial-in

instructions.    (Vaccaro Decl., Ex. E (May 11, 2020 Email with Conference Call

Instructions).) Schaffer called into the conference line along with two of her 3M

colleagues who were investigating COVID-related fraud on behalf of 3M, Global

Corporate Security officer and former FBI agent Joel Van Heyst, and 3M Trademark

Counsel and corporate fraud investigator Michael Gannon. (Schaffer Dep. at 48:4-6;

51:24-52:10.) These individuals had a brief discussion with Starsiak and others about 3M

respirators. (Vaccaro Decl., Ex. F (Transcript of 5/11/20 Conference Call).) Schaffer did

not disclose Van Heyst’s or Gannon’s role at 3M to Starsiak on the call, but simply stated

that they were “working on our respirator issues with me.” (Id. at 3:25-4:3.)

       4.       A small handful of emails were exchanged between Starsiak and

Schaffer/Fong after these calls, between May 11 and June 4, 2020. Until the present

lawsuit, Starsiak was not aware that 3M was headquartered in Minnesota, nor that Fong

or Schaffer were located in Minnesota at the time of the communications. (Starsiak Dep.

at 66:21-68:6; 72:14-21.)



                                          4
      5.     Around the close of business on June 5, 2020, the day that 3M’s Complaint

was filed in this action, Starsiak left a voicemail for and had a brief discussion with

Schaffer, during which nothing of substance was discussed (presumably because the

Complaint had already been filed). (Schaffer Dep. at 48:20-49:5.)

      It must be stressed that all of the above are contacts with 3M representatives—at

least some of whom were apparently physically located in Minnesota—but not with the

State of Minnesota itself. As for actual contacts between Starsiak/AMK and Minnesota,

they are truly scant, if not nonexistent. In addition to the lack of contacts outlined in

Defendants’ opening brief, and as noted above, discovery has confirmed that

Starsiak/AMK did not close a single transaction related to 3M respirators, whether having

any connection to Minnesota or not. (Starsiak Dep. at 180:21-25; 186:13-22.) 3M itself

acknowledges no sales occurred.            (Schaffer Dep. at 128:10-18.)      Moreover,

Starsiak/AMK did not receive any money related to purchases or re-sales of any 3M

respirators, whether in Minnesota or elsewhere. (Starsiak Dep. at 186:13-22.) Schaffer,

3M’s corporate witness, testified she “couldn’t recall” whether any fund escrow had ever

occurred. (Schaffer Dep. at 129:6-20.) Finally, Starsiak/AMK did not solicit a single

customer for the re-sale of 3M respirators in Minnesota; in fact, other than the above-

noted limited contacts with 3M, Starsiak has had no business activities with any entities

in Minnesota. (Starsiak Dep. at 27:2-8.)

      The lone alleged solicitation that 3M points to is a PPE distributor (not 3M

authorized) named “Star Brands Group” in New York. 3M has no knowledge about Star

Brands Group or its bona fides, but received a report from one of its representatives,

                                            5
Matthew Hise, submitted through 3M’s website. (Schaffer Dep. at 74:16-77:17.) Despite

using Mr. Hise’s report and other aspects of its investigation affirmatively against

Starsiak/AMK, 3M asserts that its investigation, including follow-up in connection with

the Hise report, is privileged and refuses to disclose it. (Schaffer Dep. at 35:7-36:12;

87:9-88:11; see also ECF 16-1 (Hise Report) at 4-6 (note various redactions from Hise

report).)

       Defendants produced in discovery certain draft broker position documents in

which Starsiak/AMK is mentioned. These documents contain an addressee at the Dorsey

& Whitney law firm in Minneapolis. During the Starsiak/AMK deposition, 3M’s counsel

questioned Starsiak extensively about these documents—presumably because, of the

thousands of pages produced, they are among the miniscule number (including the

subject 3M communications) that even mention “Minnesota” or “MN”. The documents

appear to be incomplete drafts; none are signed. Starsiak/AMK did not draft or send

these documents to the addressee, and it is unknown if anyone, in fact, ever sent them to

the addressee, whether in Minnesota or otherwise. (Vaccaro Decl., Ex. G (Notice of

Broker Position at DEFS002153; Starsiak Dep. at 147:1-149:14.) In any event, the

documents certainly were never sent to 3M, as 3M did not produce them in discovery.

                          SUPPLEMENTAL ARGUMENT

       The tenuous connection between Starsiak/AMK and the forum state requires 3M

to resort to an argument that Defendants “targeted” conduct specifically at Minnesota and

that 3M experienced harm in Minnesota, since Minnesota is the location of its corporate

headquarters. Because traditional contacts with Minnesota are absent, this argument is

                                          6
forced to rest upon a broad and generous conception of the “effects test” of Calder v.

Jones—contrary to how the Eighth Circuit has instructed the district courts to interpret it.

3M’s approach would permit any corporation to conveniently sue a party for entirely out-

of-state activity on the grounds it faced “injury” in the state of its corporate residence.

Despite 3M’s urging, Calder cannot be uncoupled from traditional minimum contacts

analysis to create a standalone basis for jurisdiction.

       To establish specific personal jurisdiction under Calder, “a plaintiff must make a

prima facie showing that ‘the defendant’s acts (1) were intentional, (2) were ‘uniquely’ or

expressly aimed at the forum state, and (3) caused harm, the brunt of which was

suffered—and which the defendant knew was likely to be suffered—there.” Calder v.

Jones, 465 U.S. 783, 790 (1984). Critically, and as this Court recognizes, Calder is not

sufficient on its own to justify the exercise of personal jurisdiction. 3M Co. v. Starsiak,

Case No. 20-cv-1314, 2020 WL 3566718, *5 (D. Minn. Jun. 26, 2020) (citing Johnson v.

Arden, 614 F.3d 785, 797 (8th Cir. 2020) (Calder test is merely an “additional factor to

consider” when evaluating contacts)). Moreover, the assessment of Calder requires the

court to focus on “contacts and conduct with the forum state itself, not the defendant’s

contacts with persons who reside there.” Whaley v. Esebag, 946 F.3d 447, 451 (8th Cir.

2020) (citing Walden v. Fiore, 571 U.S. 277, 285 (2014)) (emphasis in original). The

Eighth Circuit has made clear that it construes “the Calder effects test narrowly.”

Johnson, 614 F.3d at 796. “[A]bsent additional contacts, mere effects in the forum state

are insufficient to confer personal jurisdiction.” Id.



                                             7
      Here, 3M cannot identify any intentional tort committed in Minnesota (or

anywhere else). The centerpiece of its argument for directed malfeasance was that

Starsiak/AMK misrepresented to 3M, before the relevant telephone discussions, that

Starsiak was “getting the run around by 3M escrow attorneys”, which 3M argues was a

pretext for Starsiak to seek out the assistance of 3M’s legal counsel in Minnesota.

(Compl. [ECF 1] at ¶ 48.) This is a fabrication. Schaffer acknowledged in her deposition

that, during the relevant phone call, Starsiak acknowledged that neither he nor AMK had

spoken personally to any 3M attorneys; indeed, that was the entire purpose for him

wanting to get in touch with 3M’s legal team. (Schaffer Dep. at 134:15-22.) And as the

relevant email sent prior to this call clearly disclosed, Starsiak was simply reporting to

Schuster what he had been advised by the customers he was representing. (Vaccaro

Decl., Ex. H (May 9, 2020 Email).)            3M’s Complaint mischaracterizes these

communications to suggest a misrepresentation where none occurred.

      Moreover, nothing in the Star Brands Group communications is relevant to

jurisdiction in Minnesota, since they have no connection to Minnesota. Nevertheless, the

assertion of Star Brands Group’s Matthew Hise that Starsiak represented AMK was

“3M’s number one sales team” or an “authorized 3M dealer” finds no support from the

phone call transcripts that Hise provided. The context of the recorded call makes clear

that it was Starsiak’s first (and last) communication with Star Brands Group. Contrary to

Mr. Hise’s Declaration (ECF 16 at ¶ 7), not once does Starsiak or any other AMK

representative claim to be 3M’s number one sales team or an authorized 3M dealer.

Instead, on the call, Starsiak states that he was “working with” 3M distributors—a key

                                          8
distinction 3M ignores. (ECF 16-2 at 14 (Transcript Page 9:2-13).) Again, 3M takes

liberties with the actual communications to wrongly imply malfeasance without evidence.

      3M also cannot show that any conduct of Starsiak/AMK was “uniquely” or

“expressly” aimed at Minnesota, or caused harm that Starsiak/AMK knew was likely to

be suffered in Minnesota. Calder, 465 U.S. at 790. Starsiak did not know 3M or its

Office of Legal Counsel were based in Minnesota, or that the 3M individuals he spoke

with were in Minnesota.1 3M makes much of the office and personal residences of the

individuals with whom Starsiak/AMK communicated. But these isolated contacts do not

constitute “contacts and conduct with the forum state itself” such as to justify personal

jurisdiction here. Whaley, 946 F.3d at 451. Finally, the question of harm to 3M in this

case involving no closed transactions, no money transfers, no solicitations in Minnesota,

and one alleged solicitation in New York resulting in an immediate report to 3M, is

entirely speculative. Even under Calder, minimum contacts are lacking.

                                    CONCLUSION

      Traditional minimum contact analysis does not support the Court’s exercise of

jurisdiction over Defendants’ limited interactions with 3M representatives in this case.

Calder is not—and should not be allowed to become—the tail that wags the dog. Rather,


1
  3M’s Minnesota-based counsel purported to express surprise that Starsiak, a Utah
resident, wouldn’t know that “Minnesota Mining and Manufacturing” was based in
Minnesota. (Starsiak Dep. at 67:12-68:6.) Of course, while many longtime Minnesota
locals might know that as 3M’s former name, it is hardly common knowledge. 3M does
not use that name anymore and, according to its website, it has not done so since 2002.
https://www.3m.com/3M/en_US/company-us/about-3m/history/timeline/ (last accessed
August 10, 2020).

                                          9
it is but one aspect of that minimum contacts analysis. Even then, the Court must ensure

that a bona fide connection exists between the Defendants, the controversy, and the

forum state that satisfies constitutional prerequisites. As previously noted, this inquiry

necessarily focuses on “the defendant’s relationship to the forum State,” Bristol-Myers

Squibb Co. v. Superior Court, 137 S. Ct. 1773, 1779 (2017), and the “primary concern” is

“the burden on the defendant.” Id. at 1780 (quoting World-Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 292 (1980)). Jurisdictional discovery has confirmed sufficient

minimum contacts do not exist here. Defendants therefore respectfully submit that this

Court should decline to exercise personal jurisdiction over this Utah defendant and his

Utah small business, and dismiss this lawsuit against them.

                                               Respectfully submitted,

                                               MEAGHER & GEER, P.L.L.P.


Dated: August 10, 2020                    By: s/Robert W. Vaccaro
                                              Timothy R. Schupp (#130837)
                                              Robert W. Vaccaro (#0313750)
                                              33 South Sixth Street, Suite 4400
                                              Minneapolis, MN 55402
                                              Telephone: (612) 338-0661
                                              Facsimile: (612) 338-8384
                                              Email: tschupp@meagher.com
                                                     rvaccaro@meagher.com

                                               Attorneys for Defendants Matthew
                                               Starsiak and AMK Energy Services
                                               LLC




                                          10
